ORDER

PER CURIAM.
Defendant appeals summary judgment for plaintiff on its petition for breach of contract. Plaintiff filed a fora- count petition on March 24, 1997. On February 11,1998 it dismissed Counts III and IV. On March 23,1998 it filed a Motion for Summary Judgment on Count II. On that date defendant was in default for failure to file an answer on Count I and II. *395On April 28,1998 plaintiff appeared and submitted its Motion for Summary Judgment. If defendant ever filed an answer to plaintiff's petition, he did so on April 28, 1998 in the form of a general denial. There is no record in the Minutes of Proceedings that an answer was filed. Defendant never offered opposing summary judgment facts in eviden-tiary form to maintain disputed issues of fact on any of the elements of contract, breach and damages. On April 30, 1998 plaintiff dismissed Count I and the court entered the summary judgment for plaintiff on Count II now on appeal.
We have reviewed the entire record offered by defendant, the supplemental record offered by plaintiff and the briefs. We find the summary judgment for the plaintiff in the amount of $8405.74, with interest and costs, is supported by undisputed summary judgment facts. There was no error of fact or law. An extended opinion would have no precedential value. The judgment is affirmed. Rule 84.15(b).